DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 24 November 2020. Claims 23-42 are pending. 
Priority
The claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent applications have been reviewed. 
Provisional application 62/040,224, filed on 21 August 2014, appears to be the earliest prior-filed application to include adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of the present application. Accordingly, the claims are considered to be entitled to a priority date of 21 August 2014.
Information Disclosure Statement
The IDSes received on 24 November 2020, 27 January 2021 and 16 April 2021 have been considered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,903,588 B2 (Schmüdderich et al., hereinafter "Schmüdderich") in view of US 2014/0005907 A1 (Bajpai) and US 7,647,178 B2 (Ekmark et al., hereinafter "Ekmark"). 

As to claim 23, Schmüdderich discloses an automated driving system for a vehicle, the system comprising: 
	an interface to obtain sensing data of an environment in a vicinity of the vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20 - "The at least one sensor can be [...] a camera"); and 
	at least one processing device (col 4 ln 57-59 - "The method according to the invention assumes to be performed on/by the host-vehicle or a respective computing system on board of the host-vehicle") configured to: 
	determine, from the sensing data, a first lane boundary and a second lane boundary of a first lane of a road during navigation of the vehicle in a longitudinal direction of the first lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27 - "the sensor can detect road infrastructure elements, such as [...] road/lane markings"); 
	identify, based on the sensing data, a target vehicle in a second lane of the road (col 4 ln 36 - "x.sub.i.sup.t: traffic object i at time t", col 5 ln 23-35 - "The at least one sensor according to the invention is especially configured to detect other traffic-participants, especially vehicles, and to measure their location and velocity", col 6 ln 42-45 - "Direct indicators provide variables, which are observable if and only if the behavior to be detected has started. E.g. for predicting a lane-change, direct indicators are lateral velocity, lateral position relative to the lane"); and 
	predict a position of the target vehicle based on the sensing data (col 5 ln 64-col 6 ln 2 - "In the first step, the probability for each target vehicle to perform one of a set of possible movement behaviors is estimated by the so called context based prediction [...] Subsequently, some or all of these movement behaviors are validated by means of a physical prediction"). 
	Bajpai teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	initiate a pass operation to enable the vehicle to pass the target vehicle while traveling within the first and second lane boundaries (para [0013] - "The present invention provides a vision only adaptive cruise control system that utilizes a forward facing camera or image sensor and controls the speed of the vehicle", para [0015] - "the additional information provided to the classifier 114 may include information about adjacent vehicles that the subject vehicle is not following but that may enter the lane occupied by the subject vehicle"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Schmüdderich and Bajpai because each relates to collision avoidance systems for vehicles. The combination would yield predictable results according to the teachings of Bajpai by allowing the system to predict an additional type of vehicle by a target vehicle. 
	Ekmark teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	determine, based on the predicted position, whether there is enough time for the vehicle to bypass the target vehicle in the first lane before a lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance (col 3 ln 14-28 - "all maneuvers that do not lead to a collision are given by the set G=E/F. A collision may be considered to be unavoidable if G=Ø. In order to find a maneuver that avoids collision, in accordance with the present invention, it is proposed to use min(G), which denotes the maneuver with the smallest effort that avoids collision. [...] A common metric to measure the collision threat is to calculate the lateral acceleration required to avoid collision", col 4 ln 23-24 - "A similar method to that described above for lateral maneuvers can be used for longitudinal motion"); and 
	activate, based on a determination that there is not enough time for the vehicle to bypass the target vehicle in the first lane before the lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance, an abort operation to cause the vehicle to abort the pass and decelerate the vehicle before completion of the pass (col 3 ln 14-28, col 4 ln 23-24).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Schmüdderich and Ekmark because each relates to collision avoidance systems for vehicles. The combination would yield predictable results according to the teachings of Ekmark by allowing the vehicle to navigate a traffic scenario without using excessive accelerations or decelerations. 

As to claim 24, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Schmüdderich further discloses wherein predicting the position of the target vehicle includes estimating a speed of the target vehicle (col 5 ln 23-35).

As to claim 25, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Ekmark further teaches wherein the abort operation causes the vehicle to initiate braking (col 3 ln 14-28, col 4 ln 23-24).

As to claim 26, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Schmüdderich further discloses wherein at least one of the first and second lane boundaries includes a line marked on a road surface (col 5 ln 26-27).

As to claim 27, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Schmüdderich further discloses wherein at least one of the first and second lane boundaries is based on detected road features (col 3 ln 66-col 4 ln 1 - "A symbolic relation describes a rule between one or more traffic participants and one road infrastructure element, such as [...] road/lane markings").

As to claim 28, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Ekmark further teaches wherein to initiate the pass operation, the at least one processing device is further configured to: 
	determine, based on an acquisition of sensor data, a lateral distance between the vehicle and the target vehicle in the predicted position (col 2 ln 53-60 - "the [forward collision avoidance system] FCAS is [arranged] to establish the presence of obstacles in front of the host vehicle 2 and to estimate the position, velocity and acceleration of any obstacles detected based upon the signals received from the sensor 3. These estimations are then used by the FCAS to determine how to avoid or mitigate collision with any obstacle, e.g. by performing collision avoidance maneuvers such as autonomous braking").

As to claim 29, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 28. 
	Ekmark further teaches wherein the at least one processing device is further configured to: 
	initiate a lateral maneuver in the first lane based on the lateral distance between the vehicle and the target vehicle in the predicted position (col 3 ln 14-28).

As to claim 30, the combination of Schmüdderich, Bajpai and Ekmark teaches the system of claim 23. 
	Schmüdderich further discloses wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (col 5 ln 19-20, col 5 ln 30-32 - "There are known approaches for the skilled person for detecting traffic signs, etc. based on camera-images").

As to claim 31, Schmüdderich discloses at least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a vehicle, cause the processor to perform operations (col 4 ln 61-66 - "The computing system relates to a system for performing the necessary computing or calculation operations. This system may be specially constructed for this purpose, or it may comprise at least a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer") comprising: 
	obtaining sensing data of an environment in a vicinity of the vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20); 
	determining, from the sensing data, a first lane boundary and a second lane boundary of a first lane of a road during navigation of the vehicle in a longitudinal direction of the first lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27); 
	identifying, based on the sensing data, a target vehicle in a second lane of the road (col 4 ln 36, col 5 ln 23-35, col 6 ln 42-45); and 
	predicting a position of the target vehicle based on the sensing data (col 5 ln 64-col 6 ln 2). 
	Bajpai teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	initiating a pass operation to enable the vehicle to pass the target vehicle while traveling within the first and second lane boundaries (para [0013], para [0015]).
	Ekmark teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	determining, based on the predicted position, whether there is enough time for the vehicle to bypass the target vehicle in the first lane before a lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance (col 3 ln 14-28, col 4 ln 23-24); and 
	activating, based on a determination that there is not enough time for the vehicle to bypass the target vehicle in the first lane before the lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance, an abort operation to cause the vehicle to abort the pass and decelerate the vehicle before completion of the pass (col 3 ln 14-28, col 4 ln 23-24).
	See claim 23 for statements of obviousness rationales. 

As to claim 32, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Schmüdderich further discloses wherein predicting the position of the target vehicle includes estimating a speed of the target vehicle (col 5 ln 23-35).

As to claim 33, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Ekmark further teaches wherein the abort operation causes the vehicle to initiate braking (col 3 ln 14-28, col 4 ln 23-24).

As to claim 34, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Schmüdderich further discloses wherein at least one of the first and second lane boundaries includes a line marked on a road surface (col 5 ln 26-27).

As to claim 35, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Schmüdderich further discloses wherein at least one of the first and second lane boundaries is based on detected road features (col 3 ln 66-col 4 ln 1).

As to claim 36, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Ekmark further teaches wherein to initiate the pass operation, the at least one processing device is further configured to: 
	determine, based on an acquisition of sensor data, a lateral distance between the vehicle and the target vehicle in the predicted position (col 2 ln 53-60).

As to claim 37, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 36. 
	Ekmark further teaches the instructions further to cause the processor to perform operations comprising: 
	initiate a lateral maneuver in the first lane based on the lateral distance between the vehicle and the target vehicle in the predicted position (col 3 ln 14-28).

As to claim 38, the combination of Schmüdderich, Bajpai and Ekmark teaches the machine-readable storage medium of claim 31. 
	Schmüdderich further discloses wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (col 5 ln 19-20, col 5 ln 30-32).

As to claim 39, Schmüdderich discloses an apparatus, comprising: 
	means for obtaining sensing data of an environment in a vicinity of a vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20); 
	at least one processing means (col 4 ln 57-59) for: 
	determining, from the sensing data, a first lane boundary and a second lane boundary of a first lane of a road during navigation of the vehicle in a longitudinal direction of the first lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27); 
	identifying, based on the sensing data, a target vehicle in a second lane of the road (col 4 ln 36, col 5 ln 23-35, col 6 ln 42-45); and 
	predicting a position of the target vehicle based on the sensing data (col 5 ln 64-col 6 ln 2). 
	Bajpai teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	initiating a pass operation to enable the vehicle to pass the target vehicle while traveling within the first and second lane boundaries (para [0013], para [0015]). 
	Ekmark teaches certain limitations not expressly disclosed by Schmüdderich, namely: 
	determining, based on the predicted position, whether there is enough time for the vehicle to bypass the target vehicle in the first lane before a lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance (col 3 ln 14-28, col 4 ln 23-24); and 
	activating, based on a determination that there is not enough time for the vehicle to bypass the target vehicle in the first lane before the lateral distance between the vehicle and the target vehicle closes to a minimum safe lateral distance, an abort operation to cause the vehicle to abort the pass and decelerate the vehicle before completion of the pass (col 3 ln 14-28, col 4 ln 23-24).
	See claim 23 for statements of obviousness rationales. 

As to claim 40, the combination of Schmüdderich, Bajpai and Ekmark teaches the apparatus of claim 39. 
	Schmüdderich further discloses the apparatus further comprising: 
	sensing means for capturing the sensing data (col 5 ln 19-20, col 5 ln 30-32).

As to claim 41, the combination of Schmüdderich, Bajpai and Ekmark teaches the apparatus of claim 39. 
	Schmüdderich further discloses the apparatus further comprising: 
	means for estimating a speed of the target vehicle, to predict the position of the target vehicle (col 5 ln 23-35).

As to claim 42, the combination of Schmüdderich, Bajpai and Ekmark teaches the apparatus of claim 39. 
	Ekmark further teaches the apparatus further comprising: 
	means for determining a lateral distance between the vehicle and the target vehicle in the predicted position (col 2 ln 53-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669